ORDER

PER CURIAM.
Defendant-Appellant Conrad Metz appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief. This court has reviewed the briefs of the parties and the record on appeal. Finding no reversible error, this court affirms the denial of the post-trial motion. Because a published opinion reciting the facts and restating the applicable principles of law would have no precedential value, this court affirms by summary order under Rule 84.16(b).
Affirmed. Rule 84.16(b).